Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-20 are currently under examination wherein claims 19 and 20 have been amended in applicant’s amendment filed on June 24, 2022. The terminal disclaimer filed by applicant on June 24, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 19 and 20 under 35 U.S.C. 112(b) as stated in the Office action dated March 28, 2022 have been withdrawn in light of the applicant’s amendment filed on June 24, 2022. The previous rejections of claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,843,266 B2 and claims 1-19 of U.S. Patent No. 10,843,265 B2 respectively as stated in the Office action dated March 28, 2022 have been withdrawn in light of the terminal disclaimer approved on June 24, 2022.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A further search for references did not find any prior art which anticipates or renders obvious the additive manufacturing method as claimed in the independent claims 1 and 19 alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/29/2022